                                                                          FILED
                  IN THE UNITED STATES DISTRICT COURT
                                                                          FEB 21 2019
                                                                       Clefk, U.s . .
                      FOR THE DISTRICT OF MONTANA                               o~i/"ct
                                                                         District        Court
                             BUTTE DIVISION                                   MissouJ~ntana




 UNITED STATES OF AMERICA,                          CR 11-35-BU-DWM

              Plaintiff,

        vs.                                               ORDER

 WILLIAM JOSEPH VOTH, JR.,

              Defendant.


      Defendant William Joseph Voth, Jr. having agreed to a modification of his

conditions of supervision regarding travel and travel documentation, (see Doc. 60),

      IT IS ORDERED that Voth's request for leave to travel to the Bahamas

(Doc. 59) is GRANTED. Voth must check in with his supervising probation

officer as directed during his trip.

      DATED this     12 '(1;;:yof February, 2019.

                                       Donald W. Molloy, District Judge
                                       United States District Court
                                         ro;,a--      f\.M,
